Citation Nr: 1800928	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1979 to February 1992.  In April 2015, she testified before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with lumbosacral spine degenerative joint disease and arthritis.

2.  A low back injury or disease was not sustained in service; symptoms of a low back disorder were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service; a current low back disorder is not causally or etiologically related to service.

3.  Two or more noncompensable service-connected disabilities are not shown; service connection for multiple compensable disabilities has been established for the entire appeal period.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a separate 10 percent disability rating for multiple noncompensable service-connected disabilities have not been met.  38 U.S.C.	 § 1155 (2012); 38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In this case, the Veteran was diagnosed with lumbar spine degenerative joint disease (arthritis).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases listed at 3.309(a)).    

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends that her low back disorder is related to active service, specifically a ruptured disc during service.  She asserts that she slipped a lumbar spine disc during service and received treatment.  She contends she experienced ongoing back pain since service separation.  See April 2015 Board hearing transcript at 4-7.  She further contends that activities during service caused wear and tear on her back, resulting in the current low back problems.  She asserts she was told the same by doctors.  See id. at 13-14.

The evidence demonstrates that the Veteran has currently-diagnosed lumbar spine disabilities.  An April 1994 Social Security Administration (SSA) examination report notes a diagnosis of lumbosacral spine degenerative joint disease and arthritis.  Therefore, a current disorder is shown.

As the current low back disorder is a chronic disease under 38 C.F.R. § 3.309(a) as arthritis, the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to the low back, chronic symptoms of a low back disorder in service, or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a low back disorder, or otherwise reflect a reported history or findings of low back injuries.  On a November 1991 Report of Medical History associated with service separation, the Veteran denied recurrent back pain.  At the same time, she endorsed multiple other symptoms, including foot pain and depression.  The reviewing physician assistant noted that the Veteran denied any other medical or surgical history other than those listed (which would include denying a medical and surgical history related to the low back).  

With respect to the Veteran's contention at the April 2015 Board hearing that she suffered a slipped or ruptured disc during service, the evidence weighs against a finding that she experienced an in-service back injury.  As noted above, she denied a history of back pain shortly prior to service separation in November 1991.  Further, November 1984 and November 1987 periodic physical reports note that her spine was clinically normal.  

On associated Reports of Medical History, she repeatedly denied a history of recurrent back pain.  The Veteran's in-service history of symptoms (i.e., repeatedly denying back pain) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to subsequent assertion years later).      

With regard to the silence in the service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  

In this case, the evidence weighs against a finding that the Veteran engaged in combat and she has not asserted that she suffered a back injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat during service.  See VAOPGCPREC 12-99.     

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).    

In this case, the service treatment records appear to be complete in relevant part.  Further, the alleged low back injury involving a slipped or ruptured disc ordinarily would have been recorded had it occurred.  So severe of a back injury for which the Veteran contends she received prescription medication and subsequent treatment would ordinarily have been recorded in the service records. 

Further, the Veteran's more recent accounts of a back injury during service, while competent, are not credible.  Post-service records show different reported histories of the onset of back pain at different times.  January 2007 private treatment records note that she reported continued back pain and previously undergoing physical therapy in 2005 with little benefit.  A September 2007 private treatment record notes that she reported chronic back pain beginning the previous year (2006) when lifting her daughter.  An April 1994 SSA examination report notes that she reported chronic back pain beginning in 1995.  This history, given for treatment and SSA purposes, are more probative than the more recent statements made many years after service separation and after she filed the claim for service connection.   

The Board finds that the Veteran's in-service history of symptoms (i.e., repeatedly denying problems with the back) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481; see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of a low back disorder, including symptoms of back pain or treatment for a ruptured disc during service.  

Based on the above, the evidence does not show that Veteran sustained an in-service low back injury and service connection is not established under the chronicity provision of 38 C.F.R. § 3.303(b).

Next, the Board will consider whether continuity of symptomatology has been shown under the continuity provision of 38 C.F.R. § 3.303(b).  To this end, post-service evidence does not reflect low back symptomatology for several years after service separation.  A September 2006 private treatment record notes that the Veteran reported right lower back pain.  This notation is the first recorded symptomatology related to a low back disorder, coming some 14 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the low back for years following service separation, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  At the April 2014 Board hearing, the Veteran reported chronic back pain.  At the November 1991 separation physical, she did not report a history of low back symptoms or current low back symptomatology.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to a low back disorder for more than 14 years following active service.  Further, at the April 2014 SSA examination, the Veteran reported chronic back pain beginning in 1995, approximately three years following service.  This gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).    

Additionally, while the Veteran initially filed VA claims for service connection for a left foot bunion, right hand fourth finger disorder, and temporomandibular joint dysfunction directly after service separation (February 1992), she did not make any mention of any low back symptomatology or file a claim for service connection for a low back disorder (claimed as chronic back pain) until November 2010.  While symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, here, she filed claims for service connection, but did not mention low back symptoms.  Further, she did not mention low back symptoms at the time of a March 1992 VA examination (one month following service separation).  This suggests to the Board that there was no pertinent low back symptomatology at that time.  
	
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that she is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In other words, she demonstrated that she understood the procedure for filing a claim for VA benefits, and she followed that procedure in other instances where she believed she was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  

Thus, her inaction regarding a claim for a low back disorder, when viewed in the context of her action regarding other claims for compensation made at service separation, may reasonably be interpreted as indicative of her belief that she did not sustain a chronic low back injury in service, or the lack of low back symptomatology at the time she filed the claim, or both.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond,	 12 Vet. App. 341.  For these reasons, the evidence weighs against a finding of continuity of symptomatology between the current claim and service.

In addition, as noted, the earliest notation of treatment for the Veteran's low disorder was September 2006, at least 14 years after separation from service in 1992.  Therefore, a low disability was not shown within the first year of discharge and the presumptions under 38 U.S.C. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

As discussed in detail above, the evidence weighs against a finding that the Veteran experienced an in-service injury or disease related to the low back.  This finding is supported by the fact that she sought treatment for a myriad of other medical complaints during service, but never mentioned the low back, even at the time of the November 1991 service separation physical or at a March 1992 VA examination (within one month of service separation).  As the element of in-service incurrence is not demonstrated, the claim for service connection for a low back disorder is denied on a direct basis.      

Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.    

10 Percent Rating Based on Multiple Noncompensable Disabilities

A 10 percent rating is warranted when a veteran has two or more separate non-compensable permanent service-connected disabilities of such character as clearly to interfere with normal employability.  Such a rating may not be assigned in combination with any other rating.  38 C.F.R. § 3.324.  

Service connection has been established for major depressive disorder with anxiety rated as 30 percent disabling from November 9, 2010 and 50 percent disabling from April 18, 2017, bilateral pes plans rated as 30 percent disabling from November 9, 2010, and status post surgery for hallux valgus deformity of the left great toe rated as 10 percent disabling from November 9, 2010, as well as several additional disabilities for which noncompensable ratings have been assigned.  See July 2017 rating decision.  

The assignment of a 10 percent rating for multiple noncompensable service-connected disabilities requires that such a rating "not be assigned in combination with any other rating."  38 C.F.R. § 3.324.  Accordingly, she is not entitled to a 10 percent rating under this provision and the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

This appeal involved a remand by the Board for additional development.  Pursuant to the July 2015 Board remand instructions, additional VA treatment and SSA disability records were obtained and associated with the claims file.  In April 2016 correspondence, the Veteran was asked to submit any additional private treatment records related to the low back or complete a VA Form 21-4142 so that VA may obtain treatment records on her behalf.  No response or additional private treatment records have been received.  

Finally, to the extent that the Veteran contends that all records related to treatment at VA medical centers (VAMC) since service separation have not been obtained, see November 2017 written statement, review of the claims file reflects that each VAMC she identified was contacted and VA treatment records obtained.  Beyond the conclusory contention, she has not identified any specific outstanding treatment records or suggestion of what, if any, treatment records are missing.  As such, there has been substantial compliance with the Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       


ORDER

Service connection for a low back disorder is denied. 

A separate 10 percent disability rating for multiple noncompensable service-connected disabilities is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


